Citation Nr: 1729604	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-00 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from August 1966 to June 1968 and had service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim for service connection for a left ear hearing loss disability.

The issue of entitlement to service connection for tinnitus has been raised by the record in an August 2010 VA examination and February 2011 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran entered service with preexisting left ear hearing loss as shown on audiometric testing done at the time of his induction in August 1966.

2.  Audiometric testing done in connection with the Veteran's June 1968 separation examination indicated a decrease in the severity of the Veteran's left ear hearing loss when compared to the testing done at induction in August 1966.


CONCLUSION OF LAW

The criteria for service connection for a left ear hearing loss disability are not met.  38 U.S.C.A. §§ 1110 , 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Legal Analysis

In this case, the Veteran asserts that his left ear hearing loss was caused by exposure to hazardous noise while serving as an Army artilleryman during combat operations in the Republic of Vietnam.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

In order to establish service connection for the claimed condition, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system, including sensorineural hearing loss, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013). 

For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).  When the balance of positive and negative evidence is in relative equipoise, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Where a pre-existing disease or injury is noted at induction, such injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306 (a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b). 

The Veteran's service treatment records (STRs) show that his left ear auditory threshold at induction was 55 decibels at 4000 Hertz and 65 decibels at 6000 Hertz.  See STRs.  As the auditory threshold at 4000 Hertz was greater than 40 decibels and was noted at the time of enlistment, the presumption of soundness did not attach.  38 U.S.C.A. §§ 1111 , 1137; 38 C.F.R. § 3.385.  Therefore, the Board concludes that the Veteran's left ear hearing loss existed prior to the Veteran's active duty service beginning in August 1966.

Consequently, service connection for the Veteran's pre-existing left ear hearing loss requires a showing that the disability was aggravated by his active military service.  38 C.F.R. § 3.306 (a).  The Veteran's STRs show that his left ear auditory threshold at discharge in June 1968 was 40 decibels at 4000 Hertz, compared to 55 decibels at induction in August 1966, suggesting an improvement in left ear hearing acuity during service.  

The Board notes that, prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  There is no annotation in the Veteran's STRs to indicate that such a conversion was made to the Veteran's audiometric testing results in this case, and in any event, making such a conversion would not change the fact that the Veteran's hearing acuity showed improvement at 4000 Hertz between induction and discharge. 

The relevant evidence also includes an August 2010 VA examination report, in which the examiner noted that hearing loss was present at the time of enlistment and discharge.  The examiner ultimately concluded that it is less likely than not that the Veteran's left ear hearing loss disability is related to his military service because the Veteran's discharge physical did not show a significant threshold shift in his left ear hearing acuity.  

In considering the evidence of record under the laws and regulation as set forth above, the Board concludes that the Veteran is not entitled to service connection for a bilateral hearing loss disability or tinnitus.

In reaching this decision, the Board has considered the private medical evidence and lay testimony of record connecting the Veteran's left ear hearing loss with in-service noise exposure.  In his June 2010 letter, the Veteran reported that he first noticed a decrease in hearing acuity almost immediately upon discharge from the Army.  The Veteran denied significant recreational noise exposure and stated that he was not exposed to noise during his civilian career working at a chemical plant.  See August 2010 VA Examination.  Private audio examinations of record show evidence of declining hearing acuity in the left ear dating back as early as 1979.  See Audiometrics Report, Professional Health Services, Inc., submitted February 2011.  The Veteran's wife testified that she knew the Veteran prior to service, then became reacquainted with him in 1980, at which time she became aware just how much his hearing had worsened.  See June 2010 Buddy Statement.  

However, while the Veteran and his wife are competent to report his exposure to loud noise in service, as well as symptoms and history of treatment, they have not been shown to be capable of making medical conclusions on complex issues such as whether his pre-existing hearing loss was aggravated in service.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  Moreover, while the private audiology reports are informative, they do not show an onset of increased hearing loss during service or within a year of separation.

Ultimately, the Board finds the VA examiner's opinion to be the most probative evidence of record as to whether the Veteran's pre-existing hearing loss was aggravated in service, and this opinion ultimately outweighs the Veteran's contentions in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the medical conclusion the expert reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In this case, the examiner who performed the Veteran's VA audiology examination reviewed the Veteran's claims file, examined the Veteran in person, and relied on her medical training, skill, and accepted medical principles in reaching conclusions supported by a detailed rationale.  Additionally, her opinion is consistent with the evidence of record.

Based on the foregoing, the Board finds that entitlement to service connection for a left ear hearing loss disability is not warranted.


ORDER

Entitlement to service connection for a left ear hearing loss disability is denied.





____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


